Execution Copy


AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into this
27th day of May, 2015 (the “Amendment Date”), by and between COMMERCIAL METALS
COMPANY, a Delaware corporation (“Employer”), and TRACY L. PORTER (“Executive”).


RECITALS:


        WHEREAS, the Employer and Executive originally entered into that certain
Employment Agreement (the “Agreement”), dated as of April 19, 2010;


WHEREAS, the Agreement provides that Executive’s employment with the Employer is
subject to mandatory retirement upon attaining the age of sixty five (65); and


WHEREAS, the Parties desire to amend the Agreement, on the terms and conditions
set forth in this Amendment, to allow for Executive’s employment with the
Employer to continue upon reaching the age of sixty five (65), and to allow for
the Employer to continue employing the Executive upon reaching the age of sixty
five (65);


A G R E E M E N T


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein contained, it is agreed as follows:


1.Definitions. All undefined terms when used herein shall have the same
respective meanings as are given such terms in the Agreement, as amended, unless
expressly provided otherwise in this Amendment.


2.Mandatory Retirement Provision.  Paragraph 4 of the Agreement is hereby
deleted in its entirety and replaced with the following: “4. [INTENTIONALLY
OMITTED].” As a consequence of this deletion, Executive is not prohibited from
working for the Employer beyond sixty-five (65) years of age, subject to the
remaining terms and conditions of the Agreement.


3.No Other Modifications. Except as otherwise provided herein, all other terms
and provisions of the Agreement shall remain in full force and effect,
unmodified by this Amendment.


4.Binding Agreement. The provisions of this Amendment shall be binding upon and
inure to the benefit of the heirs, representatives, successors and permitted
assigns of the Parties.


5.Authority. The Parties represent and warrant that they have the requisite
authority to bind the party on whose behalf they are signing.





--------------------------------------------------------------------------------





6.Counterparts. This Amendment may be executed in any number of original
counterparts. Any such counterpart, when executed, shall constitute an original
of this Amendment, and all such counterparts together shall constitute one and
the same Amendment. Either party may deliver its signature to the other via
facsimile or electronic (PDF) transmission, and any signature so delivered shall
be binding on the delivering party.


7.Voluntary Amendment. The Parties have read this Amendment, and on the advice
of counsel they have freely and voluntarily entered into this Amendment.


[Signature Page to Follow]




2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the
Amendment Date as defined above.




                        EXECUTIVE:




/s/ Tracy L. Porter                    
                        TRACY L. PORTER








                        EMPLOYER:


COMMERCIAL METALS COMPANY




By: /s/ Joseph Alvarado                
                        Name: Joseph Alvarado    
Title:     Chairman, President and Chief Executive Officer
3

